Him, C. J.
This case is before us on a main bill of exceptions assigning error on the judgment of the lower .court in overruling a demurrer to some of the pleas, and on a cross-bill assigning error on the judgment sustaining the demurrer as to one of the pleas and striking it. There, was no final judgment in the case, and the bills of exceptions embrace matters only of an interlocutory character, which are not the subject-matter of a final bill of exceptions. The writs of error to this court are therefore premature. Civil Code (1910), §§ 6138, 6139; Kibben v. Coastwise Dredging Co., 120 Ga. 899 (48 S. E. 330) ; Lyndon v. Georgia R. & Elec. Co., 129 Ga. 353 (58 S. E. 1047).
The writs of error on both the main bill of exceptions and the cross-bill are dismissed, with direction that the copies of the bills of exceptions in the office of the clerk of the trial court may operate as exceptions pendente lite. Writs of error dismissed.